Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the stimulation system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 reads that the body further supports at least a portion of one of a stimulation system, a lighting system and an irrigation system. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 11, 12, 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0190588 to McKay et al. in view of U.S. Patent Pub. No. 2017/0265890 to Page et al. 
As to Claim 1, McKay discloses a multipurpose medical device (410) configured to be used by a user during a medical procedure (Figs. 6-8, [0074]). The device comprises a handle (including 72 and 94, Fig. 6, [0074, 0045, 0052]), a body (422 and 442) operatively coupled to the handle (Fig. 6, [0074]) and including a lumen (50) extending through a length of the body (Fig. 6), at least a portion of the body being configured to operate as a retractor during the medical procedure [0077, 0074-0075], a suction system (aspiration instruments described in [0041]) including a suction channel (within 50) disposed within the lumen, a sensor (11 and 12) coupled to the body [0028, 0031], and configured to sense a retraction force against the body during the medical procedure [0028, 0031, 0060], and an indicator (13) configured to provide feedback to the user based on the sensed retraction force [0034-0036]. 
As to Claim 2, McKay discloses a multipurpose medical device wherein the indicator comprises a visual indicator [0034]. 
As to Claim 3, McKay discloses a multipurpose medical device wherein the indicator is configured to provide different feedback to the user based on a level of retraction force sensed by the sensor (color coded display described in [0034]). 
As to Claim 5, McKay discloses a multipurpose medical device wherein the sensor comprises a pressure sensor (11 and 12) coupled to the body [0031, 0034].
As to Claim 9, McKay discloses a multipurpose medical device wherein the body comprises at least partially angled configuration relative to the handle (angled configuration seen in Fig. 6). 
As to Claim 11, McKay discloses a multipurpose medical device further comprising a computer system (128) in communication with the sensor and configured to receive data from the sensor relating to the sensed retraction force [0060-0061].
As to Claim 12, McKay discloses a multipurpose medical device wherein the body further supports an irrigation system [0041].
As to Claim 15, McKay discloses a method of performing a surgical procedure within a surgical field [0024, 0081, 0085]. The method comprises providing a multipurpose medical device (410) comprising a body (422 and 442) configured to operate as a retractor[0077, 0074-0075], an inner surface of the body comprising a lumen (50, Fig. 6), a suction system (aspiration instruments described in [0041]) at least partially disposed within the lumen (within 50), and a sensing system (11 and 12) at least partially supported by the body [0028, 0031], positioning the device within the surgical field [0075, 0077], retracting one or more tissues within the surgical field using the device [0077, 0079], sensing force exerted against the device during retraction using a sensor (11 and 12) of the sensing system [0028, 0031, 0060], and providing an indication via an indicator (13) of the sensing system if the sensed force exceeds a predetermined threshold [0031, 0034, 0035].
As to Claim 17, McKay discloses a method wherein the device further comprises an irrigation system [0041] at least partially disposed within the lumen (50 Fig. 6), and further comprising irrigating at least a portion of the surgical field using the irrigation system [0041].
As to Claim 18, McKay discloses a method further comprising further retracting one or more tissues within the surgical field using an inflatable member supported by the body (using 454, 456, [0076, 0079-0081].  
As to Claim 19, McKay discloses a method wherein providing the indication if the sensed force exceeds the predetermined threshold comprises providing a visual indication (color coded display described in [0034]).
As to Claim 20, McKay discloses a method wherein the surgical procedure is spine surgery [0024, 0081].
As to Claims 1-5, 9, 11, 12, 14, 15, and 17-20, McKay discloses the claimed invention except for wherein the body is a substantially cylindrical unitary body, wherein the indicator is configured to provide feedback to the user upon a detection of a sensed retraction force between about 0.3 Newtons to about 1.5 Newtons, and wherein the body comprises an outer diameter between about two millimeters and about five millimeters.  
Page discloses a medical device (302, Fig. 3A, [0027]) including a body (302) that is a substantially cylindrical unitary body (Fig. 3A, [0027-0032]), wherein the indicator is configured to provide feedback to the user upon a detection of a sensed retraction force between about 0.3 Newtons to about 1.5 Newtons (described in [0041]), and wherein the body comprises an outer diameter between about two millimeters and about five millimeters (dimensions described in [0041]) in order to allow for a cylindrical retraction corridor to allow for passage of instruments therethrough while providing for the ability to measure retraction forces against tissue [0027-0030]. 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the medical device of McKay with the cylindrical body modification in view of Page in order to allow for a cylindrical retraction corridor to allow for passage of instruments therethrough while providing for the ability to measure retraction forces against tissue.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0190588 to McKay et al. in view of U.S. Patent Pub. No. 2017/0265890 to Page et al. in view of U.S. Patent Pub. No. 2016/0008026 to Elayaperumal et al.
As to Claims 6-8, McKay and Page disclose the claimed invention except for wherein the pressure sensor comprises a uniaxial strain gauge configured to sense a bending force along the body, wherein the pressure sensor comprises a rosette strain gauge configured to sense bending and shear forces along the body, wherein the pressure sensor comprises a pair of in-line strain gauges positioned at different distances from a distal tip of the body.  
Elayaperumal discloses a medical device (300, Fig. 3, [0024]) wherein a pressure sensor (305) comprises a uniaxial strain gauge configured to sense a bending force along the body (Fig. 3, [0035, 0046]), wherein the pressure sensor (305) comprises a rosette strain gauge (305, [0046]) configured to sense bending and shear forces along the body [0046], and wherein the pressure sensor (305) comprises a pair of in-line strain gauges positioned at different distances from a distal tip of the body (Fig. 3, [0035]) in order to allow for appropriate force measurements to be taken at a desired location along the body [0035].
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the medical device of McKay and Page with the pressure sensor modification in view of Elayaperumal in order to allow for appropriate force measurements to be taken at a desired location along the body.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0190588 to McKay et al. in view of U.S. Patent Pub. No. 2017/0265890 to Page et al. in view of U.S. Patent Pub. No. 2004/0143164 to Suddaby.
As to Claim 10, McKay and Page disclose the claimed invention except for wherein the suction system further comprises a suction control aperture disposed through at least a portion of the handle, the suction control aperture being in operative fluid communication with the suction channel and configured to control suction applied through the suction channel, and wherein the suction channel extends axially through the lumen.  
Suddaby discloses a medical device (10, Fig. 1, [0017]) including wherein a suction system (including 20, 28, [0017-0019]) further comprises a suction control aperture (28) disposed through at least a portion of the handle (10, Figs. 1-2), the suction control aperture being in operative fluid communication with the suction channel (30, [0018]) and configured to control suction applied through the suction channel, and wherein the suction channel extends axially through the lumen (control of suction described in [0019]) in order to allow the surgeon to control adequate suction to the surgical site [0019]. 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the medical device of McKay and Page with the suction control modification in view of Suddaby in order to allow the surgeon to control adequate suction to the surgical site.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0190588 to McKay et al. in view of U.S. Patent Pub. No. 2017/0265890 to Page et al. in view of U.S. Patent Pub. No. 2015/0216478 to Kaula et al. 


As to Claims 13 and 16, McKay and Page disclose the claimed invention except for wherein the stimulation system comprises a stimulation channel at least partially disposed within the lumen and a stimulator tip disposed at a distal end of the body, the stimulator tip configured to provide electrical current to tissue during the medical procedure, and further comprising assessing proximity to one or more nerves in the surgical field by providing an electrical current through the stimulation system.  
Kaula discloses a medical device (10, Fig. 1, [0011]) and method wherein a stimulation system comprises a stimulation channel (formed with 26, [0042]) at least partially disposed within the lumen and a stimulator tip (electrodes described in [0042]) disposed at a distal end of the body, the stimulator tip configured to provide electrical current (via 42) to tissue during the medical procedure, and further comprising assessing proximity to one or more nerves in the surgical field by providing an electrical current through the stimulation system [0043] in order to assess proximity to nerves during retraction [0042-0043].
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the medical device of McKay and Page with the stimulation system modification in view of Kaula in order to assess proximity to nerves during retraction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775